Latimer, Judge
(dissenting):
I dissent.
The issue here concerns action instituted for alleged violations of Article 134, Uniform Code of Military Justice, 10 USC § 934, which inter alia proscribes acts that are to the prejudice of good order and discipline in the service, and I believe the specifications allege offenses under that arm of the Article. As my associates concede, the loaning of money by officers to soldiers at excessive rates has for 150 years been considered as an offense under the Articles of War which prohibited conduct unbecoming an officer and a gentleman. But, say my brothers, a different standard should be applied to noncommissioned officers. With that I disagree, for oppression of the needy by those who are more fortunate, regardless of rank, has no place in the military service and we should not create a climate favorable to its growth.
Most every state has enacted laws to punish a lender for exacting an unreasonable rate of interest from the debtor. The laws are harsh, but their purpose is to protect those unfortunate individuals who, because of need or adversity, are compelled to borrow money from the affluent. The military community has no civil processes by which it can protect the serviceman in dire circumstances from a Shylock who can ply his trade because adversity creates necessity and necessity demands immediate action regardless of legal niceties. But that is not to say that the lack of a Federal statute bars prosecution, for the presence of extortionate creditors and frantic debtors in units has a direct and adverse impact on the good order of the military society. Any unit commander who permits noncommis-sioned officers to loan money to their subordinates at excessive rates of interest soon learns that disrespect, hatred and rancor supplants respect, esteem and affection. And it should go without saying that good order cannot be nurtured in a climate of indignant displeasure by those servicemen who, because of temporary insolvency, are forever indebted to the merciless moneylender.
Almost two thousand years ago the moneylenders were driven from the temples because of their unwholesome effect on society and when they seek to make outrageous profit from human miseries they should be cast out from the services. In that regard, I need not be concerned about the claim that there is no offense because the measuring rod for usurious rates has not been fixed by Congress. Most state legislatures have considered the problem and fixed a yardstick and while there is some variation between jurisdictions, the difference is infinitesimal when considered by the transactions in this case. We are not here faced with agreements that might have some color of legality, for if the deals which were made the basis of the specifications were to be considered in the ordinary course of banking transactions, all the victims were required to pay was interest at the rate of 1200 percent per annum. Even to state the arrangement is shocking and a bargain of that nature is— as my colleagues concede — unconscionable, oppressive and offensive. Moreover, if loaning of money at that rate was practiced with regularity, it not only would lead to disorders, it might incite mutiny.
For the foregoing reasons, I would affirm the convictions.